            Case 1:20-mj-07671-UA Document 2 Filed 07/22/20 Page 1 of 1



   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------X
    UNITED STATES OF AMERICA,                                                CONSENT TO PROCEED BY VIDEO OR
                                                                             TELE CONFERENCE
                           -against-
                                                                               -CR-   ( )( )

    Wakimi Joseph
                                             Defendant(s).
  ------------------------------~-----X


  DefeW~imi Joseph                                          hereby voluntarily consents to
  participate in the following proceeding via _x_ videoconferencing or L teleconferencing:

   X      Initial Appearance Before a Judicial Officer

          Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Bail/Detention Hearing

          Conference Before a Judicial Officer



s/ Wakimi Joseph by the Court with permission
  Defendant's Signature
                                                              lit~hU:uJ~
                                                            15efendant'sCounsel' s Signature
  (Judge may obtain verbal consent on
  Record and Sign for Defendant)

   Wakimi Joseph                                              Sanford Talkin
  Print Defendant's Name                                      Print Counsel's Name



  This proceeding was conducted by reliable video or tel ................~

       7/22/20
  Date
